Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art references of record do not expressly teach or render obvious the claimed invention as recited in claim 2. Specifically, the prior art references of record fail to teach or suggest at least: “accessing source code to be compiled ... comprises a plurality of instances of an allocation operator for a memory allocation; determining one or more runtime thread specific attributes for the memory allocation ... indicate whether to allocate one or more memory pools based on topology alone, based on class alone, or based on class and topology; generating memory allocation code based on the one or more runtime thread specific attributes [that] when executed at runtime, is to create at least one of thread specific memory pool allocations or class specific memory pool allocations for the memory allocation; and generating complied code based on the source code and the memory allocation code,” when taken in context with other features of the independent claim as a whole.
In particular, an updated search of the prior art determined that the following references are pertinent to the claimed subject matter, but fail to teach or suggest at least the above-recited limitations for the following reasons:
F. Broquedis et al., "Structuring the execution of OpenMP applications for multicore architectures," teaches a ForestGOMP runtime system that dynamically generates structured tress out of OpenMP programs and collects information about threads and data, and uses that information in combination with scheduling hints and hardware counter data, in order to select the most appropriate threads for processing and data distribution, but does not more particularly teach accessing source code comprising memory allocation operators, determining one or more runtime thread attributes for the memory allocation that indicate whether to allocate one or more memory pools based on topology alone, class alone, or class and topology, generating memory allocation code based on the attributes that when executed at runtime creates the thread specific memory pool allocations according to the attributes, and generating compiled code based on the source code and the memory allocation code;
M. Garland et al., "Designing a unified programming model for heterogeneous machines," teaches methods for a Phalanx programing model, which provides a unified programming model for heterogeneous machines, including constructs for bulk parallelism, synchronization and data placement across an entire machine or multiple machines, but does not more particularly teach accessing source code comprising memory allocation operators, determining one or more runtime thread attributes for the memory allocation that indicate whether to allocate one or more memory pools based on topology alone, class alone, or class and topology, generating memory allocation code based on the attributes that when executed at runtime creates the thread specific memory pool allocations according to the attributes, and generating compiled code based on the source code and the memory allocation code;
A. Marongiu et al., "Efficient OpenMP data mapping for multicore platforms with vertically stacked memory," teaches methods for providing a programming framework with compiler support that enables array partitioning to take advantage of three-dimensional memory chips to take advantage of the lower latencies of vertical interconnect, but does not more particularly teach accessing source code comprising memory allocation operators, determining one or more runtime thread attributes for the memory allocation that indicate whether to allocate one or more memory pools based on topology alone, class alone, or class and topology, generating memory allocation code based on the attributes that when executed at runtime creates the thread specific memory pool allocations according to the attributes, and generating compiled code based on the source code and the memory allocation code;
J. Rao et al., "Optimizing virtual machine scheduling in NUMA multicore systems," teaches methods for Bias Random vCPU Migration that dynamically seeks to minimize the system-wide uncore penalty in NUMA systems, but does not more particularly teach accessing source code comprising memory allocation operators, determining one or more runtime thread attributes for the memory allocation that indicate whether to allocate one or more memory pools based on topology alone, class alone, or class and topology, generating memory allocation code based on the attributes that when executed at runtime creates the thread specific memory pool allocations according to the attributes, and generating compiled code based on the source code and the memory allocation code; and
Tahan, Oussama, "Towards Efficient OpenMP Strategies for Non-Uniform Architectures," teaches methods for smart thread allocation and advanced task scheduling strategies for OpenMP workloads in NUMA systems, but does not more particularly teach accessing source code comprising memory allocation operators, determining one or more runtime thread attributes for the memory allocation that indicate whether to allocate one or more memory pools based on topology alone, class alone, or class and topology, generating memory allocation code based on the attributes that when executed at runtime creates the thread specific memory pool allocations according to the attributes, and generating compiled code based on the source code and the memory allocation code.
In view of the foregoing discussion, the identified claimed limitations, in combination with the other limitations of claim 2, are not present in the prior art of record and would not have been obvious; thus, pending claim 2 is allowed. Claims 11 and 18 contain subject matter similar to that of claim 2, and are also allowed for the above reasons. Claims 3-10 depend from claim 2; claims 12-17 depend from claim 11; and claims 19-21 depend from claim 18, and are also allowable at least based on their dependence from allowable independent claims 1, 11 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from Examiner should be directed to ANDREW M. LYONS whose telephone number is (571) 270-3529. The examiner can normally be reached Monday to Friday from 9:00 AM to 5:00 PM. 
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, WEI ZHEN, can be reached at (571) 272-3708. The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (in USA or Canada) or (571) 272-1000.
/Andrew M. Lyons/Examiner, Art Unit 2191